IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                         October 18, 2007

                                       No. 06-61087                   Charles R. Fulbruge III
                                                                              Clerk

RUTH ANN STONE,

                                                  Plaintiff-Appellant,
v.

JAMES DAMONS, in his individual capacity; CITY OF CORINTH,
MISSISSIPPI,

                                                  Defendants-Appellees.



                   Appeal from the United States District Court
                     for the Northern District of Mississippi
                                  1:05-CV-102


Before JOLLY, DAVIS and WIENER, Circuit Judges.
PER CURIAM:*
       Based on our review of the record and after considering the briefs of the
parties and the argument of counsel, we affirm the judgment of the district court
for the following reasons:
       1. We agree with the district court that plaintiff has failed to produce
sufficient evidence to allow a jury to determine that Officer Damons sprayed her
with pepper spray, arrested her, and pulled her from her vehicle for the purpose


       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 06-61087

of retaliating against her on account of her speech. Rather, the uncontested
facts show that plaintiff resisted arrest by locking her car and refusing to obey
the officer's order to exit her car and, further resisting arrest, attempted to roll
up the window to prevent the officer from unlocking her car door.
      2. We also agree with the district court that plaintiff failed to show that
Officer Damons used excessive force to effect the arrest under the circumstances
presented here. Given her resistence, Officer Damons's use of pepper spray, his
pulling her from the vehicle, and his handcuffing her were not unreasonable
under the Fourth Amendment.
      AFFIRMED.




                                         2